Title: To James Madison from John Barnes, 21 March 1809
From: Barnes, John
To: Madison, James


Sir,
George Town, 21st. March 1809.
I regret exceedingly my Unfortunate situation—will not—at present, permit me the Honor, of paying my Personal respects—to the President of the U States.
The inclosed Note of the late President I received on his leaving Town, with directions to Mr Davidson for the sum & date to have the Blanks filled up with—which Mr. Davidson—(have now) adjusted—and wait Only—the endorsemts. to be deposited in Bank for—Negociation. With the greatest Respect, I have the Honor to be sir—your most Obedt. servt
John Barnes.
